HORNBECK, J.
The proposition presented differs from the facts found in most of the adjudicated cases on the subject in that the collision out of which the action arose occurred outside the city limits. Plaintiff in error, therefore, asserts that the protection accorded the city, if it be operating its truck in the exercise of its governmental function, cannot apply. The brief in support of the con*549tention of plaintiff in error urges that the city was acting in a business venture only under its charter powers. Though the argument is novel and interesting we are not in accord therewith, at least under the finding of fact of the trial court in this case. The application of the controlling principle is not so restricted as to require us to say that a governmental function of a city cannot be exercised beyond the corporate limits of that city.
We have not discussed the decision respecting the error found to have been committed by the Municipal Judge in treating a disclosure of the violation of a statute by plaintiff as prima facie evidence only of negligence. Suffice to say that such proof establishes negligence per se.
We have been favored with a copy of the opinion of Judge Jones, in reviewing the judgment of the Municipal Court. We are in accord with the determination of the law of this case as therein made.
We do not deem it necessary to restate the law or the decisions, which are well-known in Ohio, supporting the principles involved. Therefore, we adopt the opinion of Judge Jones, wherein the pertinent cases are cited, and affirm the judgment of the Common Pleas Court.
ALLREAD, PJ, and KUNKLE, J, concur.